Citation Nr: 0510143	
Decision Date: 04/07/05    Archive Date: 04/21/05

DOCKET NO.  97-16 851	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to service connection for conjunctivitis.  


ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The appellant had active service from March 1982 to June 1985 
and from December 1990 to June 1991.  

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from 
rating decisions of the San Juan, the Commonwealth of Puerto 
Rico, Regional Office (RO).  

This case has previously come before the Board.  In January 
2002 and September 2003, the Board remanded the matters to 
the agency of original jurisdiction (AOJ) for additional 
development.  The case has been returned to the Board for 
further appellate review.  


FINDING OF FACT

Conjunctivitis is attributable to service.


CONCLUSION OF LAW

Conjunctivitis was incurred in service.  38 U.S.C.A. § 1110 
(West 2002); 38 C.F.R. § 3.303 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

Initially, the Board notes that any defect in regard to VCAA 
is harmless error as the claim is herein granted.  

Service connection may be granted when it is shown that there 
is disability present which was the result of disease or 
injury, which was incurred or aggravated in service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2004).  Service connection may be established for disease 
diagnosed after discharge when all of the evidence including 
that pertinent to service establishes that it was incurred in 
service.  38 C.F.R. § 3.303.

The appellant contends that he has conjunctivitis as a result 
of service.  We agree.  

Initially, the Board notes that this case has been remanded 
on two occasions.  In the September 2003 Board remand, the 
AOJ was specifically requested to obtain a VA opinion in 
regard to the etiology of any conjunctivitis.  The September 
2003 VA opinion obtained is at best, ambiguous as to 
etiology.  As to the December 1996 complaint of irritated 
eyes, the Board notes that the diagnosis is not entirely 
legible.  Regardless, service medical records note 
conjunctivitis in 1991, there is a post-service diagnosis of 
conjunctivitis in November 1996, and the March 2004 VA 
examiner diagnosed chronic allergic conjunctivitis.  The 
Board is unable to disassociate the in-service conjunctivitis 
from post-service diagnoses of conjunctivitis.  The evidence 
is in support of the claim of entitlement to service 
connection for conjunctivitis.  Therefore, the appeal is 
granted.

The Board notes that the office of General Counsel has 
provided guidance regarding the issues of pre-service 
existence and aggravation.  VAOPGCPREC 3-03 (July 16, 2003).  
The Board attempted to obtain an adequate medical opinion.  
The opinion obtained does not clearly establish whether there 
was chronic conjunctivitis prior to service, whether there 
was a relationship between the in-service complaint and the 
pre-service problem, or whether there was a relationship 
between the current diagnosis and either the pre-service or 
in-service events.  

In view of the current burden of proof, that there be clear 
and unmistakable evidence of no aggravation during service, 
when it cannot be established that chronic conjunctivitis 
preexisted service, VA's burden of proof has not been met.  
Furthermore, attempts at additional development would not 
necessarily result in an adequate opinion and would frustrate 
the appellate process.  An opinion that there has been no 
increase in severity over time, when the time period is not 
identified, is useless in the context of this case.  








ORDER

Service connection for conjunctivitis is granted.  



____________________________________________
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


